Citation Nr: 9901423	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for kidney cancer, and 
removal and necrosis of the right hip with associated leg 
shortening, to include as a residual of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 until June 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of November 1994 and February 1997 from the Lincoln, Nebraska 
Regional Office (RO) which denied service connection for 
kidney cancer, and removal and necrosis of the right hip with 
associated leg shortening, to include as a residual of Agent 
Orange exposure.  In this regard, the Board finds that the 
veteran justifiably, though mistakenly, interpreted a January 
1995 letter from the RO as granting him extension of time to 
complete his appeal of the kidney cancer issue, following the 
January 1995 issuance of a Statement of the Case.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and his representative contend that service 
connection is warranted for kidney cancer which developed 
from exposure to the herbicide Agent Orange in Vietnam, for 
which the malignant kidney was surgically removed.  He also 
asserts that he later had the onset of avascular necrosis of 
the right hip with associated leg shortening due to the 
removal of his kidney for which service connection should 
also be granted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for entitlement to 
service connection for kidney cancer, and removal and 
necrosis of the right hip with associated leg shortening, to 
include as a result of exposure to Agent Orange, are not well 
grounded.  


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
kidney cancer, and removal and necrosis of the right hip with 
associated leg shortening, to include as the result of Agent 
Orange exposure, are not supported by cognizable evidence 
showing that they are plausible or capable of substantiation.

2.  There is no medical evidence of a nexus between the 
veterans kidney carcinoma, or avascular necrosis of the 
right hip with associated leg shortening, to service, to 
include as a residual of Agent Orange exposure.  


CONCLUSION OF LAW

The appellants claims of entitlement to service connection 
for kidney cancer, and removal and avascular necrosis of the 
right hip with associated leg shortening, to include as a 
residual of Agent Orange exposure, are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for 
kidney cancer, and removal and avascular necrosis of the 
right hip with associated leg shortening, to include as the 
result of exposure to the herbicide Agent Orange while in 
service.  The record confirms that the veteran served in the 
Republic of Vietnam during the Vietnam War era. 

Initially, it is pointed out that malignant tumors are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Moreover, there is a statutory presumption 
that certain diseases are the result of exposure to an 
herbicide in service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(e) (1998).  The inclusion of certain 
diseases, as opposed to others, within the list of 
presumptive disorders reflects a determination by the 
Secretary of Veterans Affairs (Secretary), based on sound 
medical and scientific evidence, that there exists a positive 
association between (A) the occurrence of those diseases in 
humans and (B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41,368-41, 371 (1996).  
Of particular significance in the present case is the fact 
that the Secretary, under the authority granted by the Agent 
Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for kidney cancer.  61 Fed. Reg. 41,444 
(1996).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records show the veteran was seen in sick 
bay in September 1968 for right leg and knee complaints 
following a recruit run.  He indicated that the symptoms felt 
like shin splints.  Medication was prescribed.  Upon 
examination in June 1970 for discharge from service, the 
musculoskeletal and genitourinary systems were evaluated as 
normal.

VA outpatient clinical records dated between 1986 and 1993 
indicate that the appellant was admitted to an alcohol 
treatment program in August 1986 where he reported a long 
history of substance abuse, including alcohol and illegal 
drug use dating back to his teenage years and service.

Private clinic records and correspondence dated between 
November 1988 and March 1994 were received from G. D. Cooper, 
M.D., indicating the veteran was first seen in October 1992 
for a painful right hip with limitation of motion which 
persisted.  A history of nephrectomy due to carcinoma some 20 
years before was noted and was considered a cured condition.  
Dr. Cooper wrote in November 1993 advising that the veteran 
had severe and progressive degenerative arthritis of the 
right hip which was rapidly approaching 100 percent 
disability.  It was noted that it would be necessary for him 
to undergo hip replacement in the near future.  

Clinic notes dated between December 1992 and January 1993 are 
of record showing that the veteran was seen by R. M. Byrne, 
M.D., who noted that the appellant was seen for hip pain and 
a markedly antalgic gait.  It was reported that he had had no 
prior injuries in the past to that hip.  Following physical 
examination, radiological studies and a bone scan, it was 
felt that the findings were compatible with avascular 
necrosis.  Dr. Byrne commented that upon closer questioning 
of the veteran, he admitted to fairly heavy alcohol 
consumption.  It was added that that might have correlated 
with avascular necrosis of the hips.  

The veteran was afforded an examination for Agent Orange 
purposes in November 1993.  Diagnoses upon conclusion of the 
evaluation were history of alcohol dependency, chronic, left 
nephrectomy, 1973, for reported malignancy of the left kidney 
and history of recurring blisters of the feet, none today.  

A statement dated in January 1994 was received from the 
veteran noting that during testing and removal of this 
cancerous kidney, there was possible damage to his blood 
vessels and that a lack of adequate blood to the his right 
hip resulted in it going bad.

A letter dated in February 1994 was received from Dr. Cooper 
relating that he had attended to the veteran in November 1973 
and had identified a mass in his abdomen.  It was noted that 
he was referred to a surgical center where a unilateral 
nephrectomy of an encapsulated totally contained carcinoma of 
the kidney was performed.  Dr. Cooper stated that he no 
longer had records pertaining to that incident but was well 
aware of it by memory.

The veteran was afforded VA examinations for compensation and 
pension purposes in October 1994 where diagnoses which 
included severe degenerative osteoarthritis of the right leg 
with associated leg shortening, were rendered.  A history of 
acute gouty arthritis dating back to 1985 or 1986 with 
numerous recurrences was reported.  He was admitted to a VA 
facility in February 1995 and underwent a right total hip 
arthroplasty.  Final diagnoses were right hip avascular 
necrosis, history of gout, peptic ulcer disease and history 
of alcohol abuse.  

The veteran wrote in August 1996 that as the result of his 
kidney surgery in 1973 at the VA medical facility in Omaha, 
Nebraska, his doctor told him that they had removed a large 
amount around the kidney and blood veins to be sure they had 
all the feeders from the tumor.  He stated that his 
doctor told him that it was rare for a man of his age to have 
that type of tumor.  He related that a Dr. Burns[sic] of 
North Platte, Nebraska had told him that there was possibly a 
lack of blood flow to the pelvic and hip areas, possibly 
causing the hip disorder.  The veteran questioned whether or 
not there was an Agent Orange connection to his tumor and 
also indicated that there was a very good probability 
that the kidney tumor removal 

caused poor blood circulation leading to early hip 
degeneration.  The appellant wrote in November 1996 that a VA 
doctor had told him at the time of his surgery that it was 
very likely that Agent Orange was the probable cause of the 
kidney cancer.

Statements were received in September 1996 from the veterans 
mother and a business acquaintance who attested to their 
knowledge of the appellants cancer surgery in 1993 and 
indicated that right hip replacement surgery in 1995 was 
necessitated by blood depletion to the right hip area 
following the kidney operation. 

A statement dated in December 1996 was received from the 
veterans spouse noting the appellants kidney cancer was 
discovered while they were preparing to get married and that 
surgery for such was performed in November 1973.

After reviewing the evidence as a whole, the Board is unable 
to find that the appellant has presented a well-grounded 
claim.  To begin with, there is no medical evidence that 
kidney cancer or degenerative joint disease of the hip was 
present in service, or was clinically evident within one year 
of separation from service.  See 38 C.F.R. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Additionally, the Board has carefully considered the 
statements of the appellant and his representative that Agent 
Orange played a role in the development of veterans kidney 
cancer and right hip disability.  Significantly, however, no 
medical evidence has been received which shows that an 
association exists between the development of the veterans 
kidney malignancy or his avascular necrosis of the hip and 
exposure to Agent Orange.  The appellant maintains that he 
was told by one of his doctors that Agent Orange exposure was 
very likely the probable cause of his kidney cancer.  The 
Board points out, however, that any statement of an appellant 
as to what a doctor told him is insufficient to establish a 
medical diagnosis.  See Warren v. Brown, 6 Vet.App. 4, 6 
(1993).  In sum, the only evidence suggesting that there is a 
relationship between the veterans cancer of the kidney, and 
right hip disability, and his exposure to Agent Orange, has 
been statements by the appellant and his affiants.  However, 
as laypersons who are untrained in the field of medicine, 
they are not competent to offer an opinion which requires 
specialized knowledge and expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The record simply does not contain 
any competent evidence in the form of medical records or a 
medical opinion which in any way tends to show that the 
veterans kidney cancer or right hip disability was caused by 
a disability which was incurred in or aggravated during 
service, or was the result of a disease occasioned by Agent 
Orange exposure.  As a well-grounded claim must be supported 
by evidence, more than merely allegations, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the Board must find 
that these claims are not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Further, as the claim for entitlement to service connection 
for carcinoma of the kidney has been found to be not well 
grounded and is denied, there is no basis under the law to 
find that the veteran developed degenerative joint disease or 
avascular necrosis of the right hip as the result of a 
service-connected disability.  See 38 C.F.R. § 3.310 (1998); 
Sabonis v. Brown, 6 Vet. App. 462 (1994).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist or could be obtained, that, if true would make this 
claim plausible  See generally McKnight v. Gober, 131 
F.3rd 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995).


ORDER

The claims for service connection for kidney cancer, and 
removal and necrosis of the right hip with associated leg 
shortening, to include as a residual of Agent Orange 
exposure, are not well grounded, and the appeals based 
thereon are therefore denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
